Citation Nr: 0718356	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-32 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veteran Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk



INTRODUCTION

The veteran had active service from August 1966 to April 
1970.  He served in the Republic of Vietnam (RVN) from 
February of 1968 to April of 1968.

This matter comes before the Board of Veterans' Appeals on 
appeal from a March 2005 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Oakland, California, that denied entitlement to the benefit 
sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the record reflects that the veteran has been 
given a diagnosis of PTSD by a competent medical specialist.  
In support of his claim, the veteran has also submitted a 
letter in which he identifies certain in-service stressors 
for the PTSD.  Specifically, he reports being subjected to 
both rocket and sniper attacks while stationed in Chu Lai 
during his first week in RVN, and later in DaNang.

The personnel records disclose that he served in the RVN from 
February to April 1968, but there is no indication in these 
records as to the unit to which he was assigned during that 
time frame.  However, the veteran's testimony from a video 
conference before the undersigned judge  (transcript, page 
7), reveals that he served as a light wheeled mechanic in the 
307th Medical Battalion, 82nd Airborne, 3rd Brigade.  

The records do not indicate an attempt by the RO to obtain 
stressor verification from the U.S. Army and Joint Services 
Records Research Center (JSRRC).  In order for the JSRRC, to 
verify a stressor the center generally requires a two-month 
specific date range when the stressful event occurred, the 
veteran's unit, and its geographical location.  The veteran 
stated his unit, noted he was in Danang, and records reflect 
that he only served in the RVN for two months.  Therefore, a 
sufficiently specific time-frame of service is known and 
further research is warranted.  Pursuant to the ruling in 
Daye v. Nicholson, No. 05-2745 (U.S. Vet. App. November 22, 
2006), attempt at obtaining stressor verification by the VA 
must be made.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.	VA should again request from the 
veteran a comprehensive and detailed 
statement regarding the stressor(s) to 
which he alleges he was exposed to 
while in service.  The veteran should 
be asked to provide dates, places, 
description of events, names and other 
identifying information concerning any 
other individuals involved in the 
events.  The veteran should also be 
informed that he may submit statements 
from those with whom he served who also 
witnessed the claimed stressful events.  
The veteran is to be informed that 
failure to respond or any incomplete 
response may result in denial of the 
claim.

2.	Regardless of whether the veteran 
responds to the requests set forth in 
the preceding paragraphs, the RO must 
prepare a written summary of all the 
stressors claimed by the veteran that 
lead to the onset of his PTSD, using 
any and all information regarding his 
claimed stressor(s) previously provided 
by him.

3.	VA should attempt to verify the 
veteran's claimed stressors through 
official channels, and in particular, 
any unit history or operational 
report/lessons learned documents 
describing the activities of 307th 
Medical Battalion, 82nd Airborne, 3rd 
Brigade during the period from February 
1968 to April 1968.  Thereafter, a 
summary of the records, copies of the 
veteran's DD Form 214, his personnel 
records, and a copy of this REMAND 
should be sent to JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph 
Road, Alexandria, Virginia 22315-3802, 
for verification of stressors.  That 
agency should be asked to provide any 
information that might corroborate any 
reported stressors including any 
information pertaining to activities of 
the 307th Medical Battalion between 
February and April of 1968.  If the 
JSRRC is unable to provide information 
regarding any of the stressors alleged 
by the veteran they should provide 
specific notation of that fact.

4.	If and only if, credible supporting 
evidence of an in-service stressor is 
shown, VA should arrange for the 
veteran to be examined by a physician 
with knowledge in psychiatry.  VA 
should specify for the examiner the 
stressors, which it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events are to be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examination 
report should reflect a review of 
pertinent material in the claims 
folder.  If the examiner believes that 
PTSD is an appropriate diagnosis, he or 
she should comment explicitly on 
whether there is a link between any 
verified stressor or stressors and any 
current diagnosis of PTSD.  The report 
should be included in the claims 
folder.

5.	After completing any additional 
development deemed necessary, VA should 
once again review the record and 
readjudicate the claim for entitlement 
to service connection for PTSD on the 
basis of all the evidence on file and 
all governing legal authority.  If the 
benefit sought is not granted to the 
veteran's satisfaction, he and his 
representative must be provided with a 
supplemental statement of the case and 
be given an opportunity for response.  
Then the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



